Citation Nr: 0301698	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  02-02 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to special monthly pension for a surviving spouse 
of a veteran based on the need for regular aid and attendance 
or by reason of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel   


INTRODUCTION

The veteran served on active duty from December 1952 to 
November 1954.  He died in 1968. 

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans.


FINDINGS OF FACT

1.  The appellant is not blind or nearly blind or in a 
nursing home; she is capable of performing personal functions 
without the regular need of aid and attendance of another 
person; she is not physically or mentally incapacitated such 
that she needs regular assistance in protecting herself from 
the hazards and dangers incident to her daily environment; 
and she is not bedridden.

2.  The appellant is not substantially confined to her home 
or immediate premises by reason of disability or 
disabilities.


CONCLUSION OF LAW

The requirements for special monthly pension for a surviving 
spouse of a veteran based on the need for regular aid and 
attendance or by reason of being housebound have not been 
met.  38 U.S.C.A. §§ 1502, 1541, 5103, 5103A; 5107(b) 
(West 1991 & Supp 2002); 38 C.F.R. § § 3.159, 3.351(a)(5), 
(b), (c), (f) and 3.352(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

While the claim was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) amended VA's assistance to claimants of 
veterans benefits, eliminating the concept of a well-grounded 
claim and providing new provisions codified at 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002), pertaining to VA's duty to 
notify and the duty to assist.

The new § 5103 requires VA to notify the claimant of what 
information and evidence, not already of record, is necessary 
to substantiate the claim, indicating which information and 
evidence, is to be provided by the claimant and which VA will 
attempt to obtain on behalf of the claimant.  

The record shows that the RO provided the claimant notice of 
the VCAA duty to notify, in correspondence dated in May 2001.  
In the correspondence, the RO described what information or 
evidence was needed, specifically the records of the private 
physician, who had conducted a January 1999 aid and 
attendance/housebound examination, which was already of 
record.  The RO told the claimant that she could get the 
records herself or that she could sign enclosed forms 
authorizing the release of her records to VA.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  She was also informed 
that she was responsible for providing evidence to support 
her claim.  The claimant did not return the forms authorizing 
the release of her records and she did not submit any 
additional information or evidence. 

In an October 2001 letter, the RO informed the claimant that 
the evidence of record, the January 1999 aid and 
attendance/housebound examination, failed to show that 


she was blind, in a nursing home, required the assistance of 
another person in performing the activities of her daily 
living, or confined to her home.  In statements made in 
support of her claim, dated in December 2001 and February 
2002, the claimant did not provide any additional information 
or identify any evidence to support her claim.  In the 
February 2002 statement of the case, the RO cited 38 C.F.R. 
§ 3.159, implementing the statutory provisions of the VCAA, 
pertaining to the duty to notify and the duty to assist.  In 
her substantive appeal, the claimant stated that on the basis 
of the evidence of record she was entitled to special monthly 
pension benefits.  She did not offer additional information 
concerning a medical care provider or refer to any additional 
evidence. 

The new § 5103A requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, having been properly 
notified of the necessity to substantiate her claim with 
additional evidence, the appellant has not identified or 
submitted additional information or evidence to support her 
claim.  In other words, the appellant did not identify any 
evidence that VA could assist her in obtaining.  Under these 
circumstances, Board concludes that VA has complied with the 
duty to notify and duty to the assist provisions of the VCAA. 

Analysis 

The record shows the veteran served on active duty during the 
Korean conflict.  He married the appellant in 1951 and he 
died in 1968.  The appellant was the veteran's spouse at the 
time of his death and is the veteran's surviving spouse.  She 
was granted death pension benefits in 1968 and in 1979 she 
elected to receive Improved Pension benefits.  38 U.S.C.A. 
§ 1541(a), (f); 38 C.F.R. § 3.50(b). 

For a surviving spouse who meets the § 1541(a) and (f) 
requirements as does the appellant, the law provides 
increased pension benefits by reason of need for aid and 
attendance or of being housebound. 38 C.F.R. § 3.351(a)(5).  
A surviving spouse will be considered in need of regular aid 
and attendance if she (1) is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or (3) establishes a factual need for 
aid and attendance under criteria set forth in 38 C.F.R. § 
3.352(a).  38 C.F.R. § 3.351(c).  

The only evidence submitted in this case is an Aid and 
Attendance or Housebound Examination Report Form, dated in 
January 1999, which was completed by a private physician.  
Although this evidence was previously submitted and 
considered in an earlier claim which was denied, any evidence 
offered by the claimant in support of a claim is to be 
included in the record.  38 C.F.R § 3.103(d) (procedural due 
process and appellate rights).  

In her examination report, the physician stated that the 
appellant lived at home and was not in an institution or 
under the care of a nurse or attendant.  She indicated that 
the appellant was not blind.  As there is no favorable 
evidence that the appellant is nearly blind, the Board finds 
that the appellant is not blind or nearly blind or in a 
nursing home.  

The remaining criteria under 38 C.F.R. §  3.352(a) for 
establishing a need for aid and attendance are:

The inability of a claimant to dress or undress herself, 
or to keep herself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid; inability of 
claimant to feed herself through loss of coordination of 
upper extremities or through extreme 


weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant 
from hazards or dangers incident to her daily 
environment.  "Bedridden" will be a proper basis for 
determining the need for aid and attendance if a 
condition, through its essential character, actually 
requires that the claimant remain in bed.  It is not 
required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable 
rating may be made.  It is only necessary that the 
evidence establish that the claimant is so helpless as 
to need regular aid and attendance, not that there be a 
constant need.  Determinations of helplessness must be 
based on the actual requirement of personal assistance 
from others.

Regarding the § 3.352(a) criteria, the physician reported 
that the appellant was essentially capable of performing 
personal functions without assistance as she could care for 
the needs of nature, feed herself, dress herself, and bathe 
herself.  The physician observed during the examination the 
appellant was able to undress and dress without help. 

As for personal safety, the physician reported no signs of 
dementia and described the appellant as neurologically 
stable.  The physician stated that the appellant could go 
outdoors as often as she liked and take brief excursions away 
from home for about two hours at a time, for example, to go 
church or to the grocery store.  Although the physician 
reported that the appellant could not travel or drive and she 
became short of breath after walking two to three blocks, 
this, in light of the fact that she can go outdoors and take 
brief excursions, does not support a finding that the 
appellant is so incapacitated, physically or mentally, that 
she requires care or assistance of another person on a 
regular basis to protect her from hazards or dangers incident 
to her daily environment.  Nor is the appellant bedridden as 
the physician stated that the appellant could get out of bed 
and remain out of bed all day and could go outdoors as often 
as she liked.  

While it not required that all of the disabling conditions 
enumerated in § 3.352(a) be found to exist and it is only 
necessary that the evidence establish that the appellant be 
so helpless as to need regular aid and attendance, not that 
there be a constant need, the evidence clearly shows that the 
appellant meets none of the § 3.352(a) criteria as she is 
capable of performing personal functions and protecting 
herself from the hazards and dangers of her daily environment 
without the assistance of another person and she is not 
bedridden. 

If as here, the criteria for special monthly pension based on 
the need for regular aid and attendance are not met, special 
monthly pension can be awarded if a surviving spouse is 
permanently housebound by reason of disability.  The 
permanently housebound requirement is met when the surviving 
spouse is substantially confined to her house (ward or clinic 
areas, if institutionalized) or immediate premises by reason 
of a disability or disabilities which are reasonably certain 
to remain throughout her lifetime.  38 U.S.C.A. § 1541(e); 38 
C.F.R. § 3.351(f).

The record shows that the appellant is not institutionalized 
and she is not substantially confined to her house or 
immediate premises as she can go outdoors and take brief 
excursions as evidenced by the report of examination.  

For these reasons, the preponderance of the evidence is 
against the claim of entitlement to special monthly pension 
based on the need for regular aid and attendance or by reason 
of being housebound, precluding the application of the 
benefit of the doubt doctrine.  38 U.S.C.A. § 5107(b).  




ORDER

Special monthly pension for a surviving spouse of a veteran 
based on the need for regular aid and attendance or by reason 
of being housebound is denied.



		
	C.W. SYMANSKI 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

